TRADING AGREEMENT

 

THIS TRADING AGREEMENT (this “Agreement”), made as of this 16th day of November
2020 (the “Effective Date”), by and among the individuals or entities who have
signed a form of page 8 of this Agreement below (each a “Signature Page”, each
signatory a “Shareholder” and collectively if more than one, the “Shareholders”)
and Rapid Therapeutic Science Laboratories, Inc., a Nevada corporation (RTSL)
(the “Company”).

 

W I T N E S S E TH:

 

WHEREAS, each Shareholder holds that number of shares of the Company’s
convertible preferred stock as are set forth next to his, her or its signature
on the Signature Page (which shares, together with any and all other shares of
common stock or other securities of the Company which a Shareholder may obtain
beneficial or record ownership of until the end of the Trading Period (defined
below), the “Shares”) including, but not limited to the shares of common stock
issuable upon conversion of such convertible preferred stock and any shares
obtained by exercising Warrants, or converting convertible securities and/or
preferred stock, which Shares shall be subject to the terms of this Agreement as
provided below; and

 

WHEREAS, the parties hereto desire to enter into this Agreement upon the terms
and conditions contained hereinafter to set forth conditions pursuant to which
the Shareholder may transfer and sell the Shares.

 

NOW, THEREFORE, in consideration of the mutual premises set forth herein, $10
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged by each Shareholder, the parties hereto hereby
agree as follows.

 

1.  Trading Period. Each Shareholder hereby agrees that:

 

1.1.  Until October 31, 2025, each Shareholder will not, directly or indirectly
Transfer any of the Shares; provided that after October 31, 2022, and until
October 31, 2025 (such period, the Trading Period”), each Shareholder shall be
authorized to sell a limited number of Shares in connection with an open market
sale of the Shares, which number of Shares sold in the open market shall not
exceed, on a daily basis, more than:

 

(1) 10.0% of the average aggregate daily number of shares of the Company’s
common stock which have traded publicly on the OTC Pink Market, OTCQB, or such
other market or exchange on which the Company’s common stock primarily trades,
relative to the volume of shares trading during the open market (daily trading
volume) (as adjusted for any stock split, recapitalization or combination), as
determined by the daily trading volume of the open market for the preceeding
rolling thirty days.

--------------------------------------------------------------------------------

Trading Agreement (a/k/a Lock-up and Leak-out Agreement)

Shareholders of Rapid Therapeutic Science Laboratories, Inc.

Page 1 of 7

--------------------------------------------------------------------------------



 

1.2.  Additionally, during the Trading Period:

 

(1) Shareholders will not engage in collectively selling of individual, isolated
trades of Shares that total in aggregate more than 10% of the daily trading
volume of the Company’s common stock.

 

(2) Each Shareholder will not sell any Shares in the first or last 30 minutes of
any trading day.

 

(3) Each Shareholder will trade the Shares in multiple trades and not have the
allocated daily volume be placed as a single order placed on a trading desk as
block trade in the last hour and 30 minutes of the trading day. The individual
trading will be done on a “dripped procedure” relative to the daily trading
volume.  An exemption to this requirement will be if a trade is placed early in
the day and the volume “vanishes” at the end of the trading day.

 

(4) Each Shareholder may have a standard deviation relative to daily trading
volume if the afternoon trading session volume lightens significantly relative
to the trading market morning session.  That standard deviation is not to exceed
2% of the daily trading volume.

 

The obligations and restrictions of the Shareholder as set forth in Section 1.1
and Section 1.2 are defined as the “Trading Restrictions”.

 

1.3.  “Transfer” means the direct or indirect, offer for sale, sale, pledge,
hypothecation, transfer, assignment or other disposition of (or to enter into
any transaction or device that is designed to, or could be expected to, result
in the sale, pledge, hypothecation, transfer, assignment or other disposition at
any time) (including, without limitation, by operation of law), or the entry
into any swap or other derivatives transaction that transfers to another, in
whole or in part, any of the economic benefits or risks of ownership of the
Shares, whether any such transaction is to be settled by delivery of Shares or
other securities, in cash or otherwise. This includes private transfers to any
beneficial owner. For the sake of clarity, and without limiting any other
provision of this Agreement, the Shareholder agrees and confirms that a
distribution of any Shares to such Shareholder’s security holders, shareholders,
members, or other owners, directly or indirectly, and by the operation of law or
otherwise, shall be deemed a Transfer hereunder, and shall be prohibited by the
terms of this Agreement.

 

1.4.  Any attempted Transfer of Shares by any Shareholder which is not in
compliance with this Agreement or which is in violation of the terms of this
Agreement shall be void ab initio.

 

2.  Representations and Warranties of Each Shareholder. Each Shareholder
individually, and not jointly or severally, represents, warrants and agrees
that:

--------------------------------------------------------------------------------

Trading Agreement (a/k/a Lock-up and Leak-out Agreement)

Shareholders of Rapid Therapeutic Science Laboratories, Inc.

Page 2 of 7

--------------------------------------------------------------------------------



2.1.  The Shareholder is the sole record and beneficial owner of the Shares and
has good and marketable title to all of the Shares. Shareholder has sole
managerial and dispositive authority with respect to the Shares and has not
granted any person a proxy or option to buy the Shares that has not expired or
been validly withdrawn.

 

2.2.  The Shares and any certificate evidencing such Shares and/or any
book-entry notation representing the Shares, may, at the request of the Company,
be stamped or otherwise imprinted or noted with a conspicuous legend in
substantially the following form:

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE TERMS OF THAT
CERTAIN TRADING AGREEMENT (A/K/A A LOCK-UP AND LEAK OUT AGREEMENT) BETWEEN
CERTAIN SHAREHOLDERS OF THE COMPANY, INCLUDING THE HOLDER, AND THE COMPANY,
DATED AS OF OCTOBER 31, 2020. A COPY OF THE LOCK-UP AGREEMENT MAY BE INSPECTED
AT THE PRINCIPAL OFFICE OF THE COMPANY.”

 

3.  Right to Reject Dispositions. In furtherance of the foregoing, the Company
and its Transfer Agent are hereby authorized (i) to decline to make any transfer
of securities if such transfer would constitute a violation or breach of this
Agreement and (ii) to imprint on any certificate representing Shares
beneficially owned by a Shareholder (or any book-entry relating to such Shares)
with a legend describing the restrictions contained herein.

 

4.  Power and Authority. Each party hereto respectively represents and warrants
that such party has full power and authority to enter into this Agreement and
that, upon request of the Company, each Shareholder will execute any additional
documents necessary in connection with the enforcement hereof.

 

5.  No Assignment; Binding Nature. No party may assign this Agreement in whole
or in part, without the written consent of the other parties. This Agreement
shall be binding upon the parties and their respective successors and permitted
assigns.

 

6.  Inspection of Records. On the first day of each calendar month during the
Trading Period, all Shareholders shall produce their prior month’s trading
records for inspection by the Company, for all brokerage accounts. Failure to
timely produce such trading records shall be a violation of this Agreement and
the Company may thereafter, in its sole discretion, cause the transfer agent to
suspend further transfers and/or may seek injunctive relief to stop sales of any
shares held in a trading account by the applicable Shareholder who has not
complied with the terms of this Section 6.

 

7.  Miscellaneous.

 

7.1.  Severability of Invalid Provision. If any provision of this Agreement is
held invalid or unenforceable by any court of competent jurisdiction, the other
provisions of this Agreement will remain in full force and effect. Any provision
of this Agreement held

--------------------------------------------------------------------------------

Trading Agreement (a/k/a Lock-up and Leak-out Agreement)

Shareholders of Rapid Therapeutic Science Laboratories, Inc.

Page 3 of 7

--------------------------------------------------------------------------------



invalid or unenforceable only in part or degree will remain in full force and
effect to the extent not held invalid or unenforceable.

 

7.2.  Entire Agreement of the Parties. The Agreement constitutes the entire
agreement of the parties regarding the matters contemplated herein, or related
thereto, and supersedes all prior and contemporaneous agreements, and
understandings of the parties in connection therewith. No covenant,
representations, or conditions, which are not expressed in the Agreement shall
affect, or be effective to interpret, change, or restrict, the express
provisions of this Agreement.

 

7.3.  Further Assurances. All parties agree that, from time to time, each of
them will take such other action and to execute, acknowledge and deliver such
contracts or other documents as may be reasonably requested and necessary or
appropriate to carry out the purposes and intent of this Agreement.

 

7.4.  Specific Performance. The parties agree that the covenants and obligations
contained in this Agreement relate to special, unique and extraordinary matters
and that a violation of any of the terms hereof or thereof would cause
irreparable injury in an amount which would be impossible to estimate or
determine and for which any remedy at law would be inadequate.  As such, the
parties agree that if either party fails or refuses to fulfill any of its
obligations under this Agreement, then the other party shall have the remedy of
specific performance, which remedy shall be cumulative and nonexclusive and
shall be in addition to any other rights and remedies otherwise available under
any other contract or at law or in equity and to which such party might be
entitled. The Shareholder therefore agrees that, in the event of any such breach
or threatened breach of this Agreement or the terms and conditions hereof by the
Shareholder, the Company shall be entitled, in addition to all other available
remedies, to an injunction restraining any breach or threatened breach, without
the necessity of showing economic loss and without any bond or other security
being required.

 

7.5.  Jurisdiction. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED,
INTERPRETED AND ENFORCED ACCORDING TO, THE LAWS OF THE STATE OF TEXAS, WITHOUT
REGARD TO PRINCIPLES OF CONFLICT OF LAWS PROVISIONS THEREOF AND SHALL BE BINDING
UPON THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS. Any
judicial proceeding brought by or any party regarding any dispute arising out of
this Agreement or any matter related hereto may be brought in the courts of the
State of Texas, or in the United States District Court for the State of Texas
and, by execution and delivery of this Agreement, each party hereby submits to
the jurisdiction of such courts.

 

7.6.  Construction. When used in this Agreement, unless a contrary intention
appears: (i) a term has the meaning assigned to it; (ii) “or” is not exclusive;
(iii) “including” means including without limitation; (iv) words in the singular
include the plural and words in the plural include the singular, and words
importing the masculine gender include the feminine and neuter genders; (v) any
agreement, instrument or statute defined or referred to herein or in any
instrument or certificate delivered in connection

--------------------------------------------------------------------------------

Trading Agreement (a/k/a Lock-up and Leak-out Agreement)

Shareholders of Rapid Therapeutic Science Laboratories, Inc.

Page 4 of 7

--------------------------------------------------------------------------------



herewith means such agreement, instrument or statute as from time to time
amended, modified or supplemented and includes (in the case of agreements or
instruments) references to all attachments thereto and instruments incorporated
therein; (vi) the words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision hereof; (vii) references contained herein to
Article, Section, Schedule and Exhibit, as applicable, are references to
Articles, Sections, Schedules and Exhibits in this Agreement unless otherwise
specified; (viii) references to “writing” include printing, typing, lithography
and other means of reproducing words in a visible form, including, but not
limited to email; (ix) references to “dollars”, “Dollars” or “$” in this
Agreement shall mean United States dollars; (x) reference to a particular
statute, regulation or law means such statute, regulation or law as amended or
otherwise modified from time to time; (xi) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein); (xii) unless
otherwise stated in this Agreement, in the computation of a period of time from
a specified date to a later specified date, the word “from” means “from and
including” and the words “to” and “until” each mean “to but excluding”; (xiii)
references to “days” shall mean calendar days; and (xiv) the paragraph headings
contained in this Agreement are for convenience only, and shall in no manner be
construed as part of this Agreement.

 

7.7.  Counterparts, Effect of Facsimile, Emailed and Photocopied Signatures.
This Agreement and any signed agreement or instrument entered into in connection
with this Agreement, and any amendments hereto or thereto, may be executed in
one or more counterparts, all of which shall constitute one and the same
instrument. Any such counterpart, to the extent delivered by means of a
facsimile machine or by .pdf, .tif, .gif, .jpeg or similar attachment to
electronic mail (email) or downloaded from a website or data room (any such
delivery, an “Electronic Delivery”) shall be treated in all manner and respects
as an original executed counterpart and shall be considered to have the same
binding legal effect as if it were the original signed version thereof delivered
in person. At the request of any party, each other party shall re execute the
original form of this Agreement and deliver such form to all other parties. No
party shall raise the use of Electronic Delivery to deliver a signature or the
fact that any signature or agreement or instrument was transmitted or
communicated through the use of Electronic Delivery as a defense to the
formation of a contract, and each such party forever waives any such defense,
except to the extent such defense relates to lack of authenticity.

 

 

[Remainder of page left intentionally blank. Signature pages follow.]

 

 

--------------------------------------------------------------------------------

Trading Agreement (a/k/a Lock-up and Leak-out Agreement)

Shareholders of Rapid Therapeutic Science Laboratories, Inc.

Page 5 of 7

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, parties have caused this Agreement to be signed and
delivered by their duly authorized representatives as of the date first set
forth above.

 

 

THE COMPANY:

 

Rapid Therapeutic Science Laboratories, Inc.

 

 

By: /s/ Donal R. Schmidt, Jr.

Its: CEO

 

 

 

Printed Name: Donal R. Schmidt, Jr. 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Pages of Shareholders follow.]

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

Trading Agreement (a/k/a Lock-up and Leak-out Agreement)

Shareholders of Rapid Therapeutic Science Laboratories, Inc.

Page 6 of 7

--------------------------------------------------------------------------------



 

SHAREHOLDERS:

 

Frank Gill

By: /s/ Frank Gill

 

Printed Name: Frank Gill

 

Shares Beneficially Owned: 8,250,000

 

Ryan Johnson

By: /s/ Ryan Johnson

 

Printed Name: Ryan Johnson

 

Shares Beneficially Owned: 8,250,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

Trading Agreement (a/k/a Lock-up and Leak-out Agreement)

Shareholders of Rapid Therapeutic Science Laboratories, Inc.

Page 7 of 7